Name: Council Regulation (EEC) No 3170/88 of 14 October 1988 extending the provisional anti-dumping duty on imports of synthetic fibres of polyesters originating in Mexico, Romania, Taiwan, Turkey, the United States of America and Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 10 . 88 Official Journal of the European Communities No L 282/27 COUNCIL REGULATION (EEC) No 3170/88 of 14 October 1988 extending the provisional anti-dumping duty on imports of synthetic fibres of polyesters originating in Mexico, Romania, Taiwan, Turkey, the United States of America and Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 (5) thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1696/88 (2), the Commission imposed a provisional anti-dumping duty on imports of synthetic fibres of polyesters originating in Mexico, Romania, Taiwan, Turkey, the United States of America and Yugoslavia ; Whereas exporters have asked for the period of validity of the provisional duty to be extended on the grounds that they need more time to defend their interests ; whereas their request appears to be justified ; Whereas the said exporters account for a significant percentage of the trade involved ; Whereas it has not been possible to examine the facts and hear certain parties concerned within the time available, and the extension requested should therefore be granted, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty imposed by Regulation (EEC) No 1696/88 on imports of synthetic fibres of polyesters originating in Mexico, Romania, Taiwan, Turkey, the United States of America and Yugoslavia is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Subject to Article 1 1 of Regulation (EEC) No 2423/88 and any other Council decision, this Regulation shall apply until such time as definitive measures are adopted by the Council , but not later than the end of a period of two months starting on 18 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member. States . Done at Luxembourg, 14 October 1988 . For the Council The President V. PAPANDREOU (') OJ No L 209, 2. 8 . 1988 , p. 1 . 0 OJ No L 151 , 17. 6 . 1988 , p. 47.